DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-14 in the reply filed on 07/26/2021 is acknowledged.
Examiner acknowledges the applicant’s withdrawal of claims 15-20 as being drawn to a nonelected invention and the amending of claim 1.
Claims 1-14 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rajfer (US20120121740A1) and Shah (Nitric Oxide in Gastrointestinal Health and Disease, Gastroenterology 2004; 126:903-913). This rejection is maintained with no modifications due to the response filed on 12/08/2021.
Regarding claims 1-2, 5, 10 and 12, Rajfer discloses a pharmaceutical composition comprising at least 250 mg of ginger or ginger derivative (see claim 1) and further discloses 
Rajfer also discloses wherein the treatments can consist of short term self-administered oral dosages taken periodically, e.g. at least once a day or other period of time in between dosages until the desired effect is reached or as part of one's long term, even life time, daily nutrition (see ¶ 0043).
Rajfer discloses “The amount of ginger in a safe daily formulation can be about 1 mg to about 2 g or more, preferably from about 10 mg to about 3 g, most preferably from about 250 mg to about 2 g” (see ¶ 0031).
Rajfer also discloses administration of an effective amount (see abstract) and discloses wherein ginger has a nitric oxide producing effect (see table 1 or ¶ 0043).
Regarding claims 3 and 4 and 10, Rajfer discloses wherein the composition further includes either L-citrulline and/or L,-arginine (see claim 7).
Regarding claims 5-7, 10 and 13 Rajfer also discloses Muira Puama at 125mg (see ¶ 0055) and at 600mg and 2000 mg (see ¶ 0056). 
Regarding claims 8-10, and 13, Rajfer also discloses Paillinia Cupana (Guarana) at 900 mgs (see ¶ 0056) and discloses where the amount can be 500 mg (see ¶ 0060).
Regarding claim 11 and 14, Rajfer discloses 500 mg of each ingredient (see ¶ 0056 and 0060).
Rajfer does not specifically teach that the method for treatment is for constipation or that the composition stimulates NOS enzymes however the compositions are identical in nature 
Shah’s general disclosure is a report on nitric oxide in gastrointestinal health and diseases (see abstract).
Shah teaches NO signaling pathways contribute to a number of physiologic functions in the gastrointestinal (GI) system including motility and vascular regulation (see page 903) and that deficient nitric oxide generation has been linked to other small and large intestinal transit disorders like slow-transit constipation and that some studies showed reduced NOS expression in slow-transit constipation (see page 905, 2nd column).
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to use Rajfer’s method of treatment which stimulates nitric oxide production at the cellular level for the treatment of constipation because as Shah teaches deficient nitric oxide production has been linked to disorders such as constipation. 
There would have been a reasonable expectation of success in treating constipation with the Rajfer’s previously taught method because Rajfer teaches that a composition comprising Muira puama (muira puama) and/or Paullinia Cupana (paullinia cupana or guarana) can increase nitric oxide production and as Shah explains nitric oxide deficiencies can lead to constipation. One of ordinary skill would have realized that the method taught by Rajfer which leads to an increase in NO would be able to increase NO deficiencies in subjects suffering from constipation.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive. The applicant argues that the relied upon reference from Shah focusses upon the inhibition of iNOS as a mechanism for treating the gastrointestinal system. However this is not the case. The applicant focusses on a broad statement that discusses uses of iNOS inhibition but also discusses organ selective NOS supplementation. Shah discusses in the review how deficient nitric oxide generation has been linked to other small and large intestinal transit disorders like slow-transit constipation (see above rejection) which is what the applicant is trying to treat. Shah also discusses that some studies show a reduction in NOS expression in patients with slow-transit constipation (see above rejection).
Shah also discusses that there is a clear role in NO in the relaxation of the anal sphincter and topical NO donors are effective for treating anal fissure because they provide relief from anal fissure pain. This can also potentially help with patients suffering from constipation due to lack of wanting to defecate from the pain experienced from the anal fissure. Shah further teaches that NO mechanisms may induce increased blood flow through vasodilation which may contribute to the benefits observed through NO mediated relief and that NO donors may be useful in the treatment of anismus, which is characterized by elevated sphincter tone disordered defecation (see page 905, Intestinal motility and motor disorders).
With these teachings of Shah it would clearly be a motivation to use Rajfer’s invention and with a reasonable expectation of success for the treatment of constipation. Shah gives multiple reasons for motivation for the use of NO stimulation in treating constipation as just discussed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655